— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Commissioner of Social Services, made after a statutory fair hearing, which affirmed the determination of the local agency, deducting the full amount of the petitioner’s interim Home Relief grant from her Supplemental Security Income grant, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated December 3, 1984, which, inter alia, dismissed the petition.
Judgment affirmed, without costs or disbursements (see, Matter of Goodwin v Perales, 120 AD2d 527). Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.